Filed 11/22/13 P. v. Matthews CA4/2



                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E058831

v.                                                                       (Super.Ct.No. FWV011387)

EUGENE MATTHEWS, JR.,                                                    OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Michael A. Smith,

Judge. (Retired judge of the San Bernardino Super. Ct. assigned by the Chief Justice

pursuant to art. VI, § 6 of the Cal. Const.) Affirmed.

         Patrick E. DuNah, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
                                        INTRODUCTION

       On July 27, 1998, a jury found defendant and appellant Eugene Matthews, Jr.,

guilty of possessing a completed check with intent to defraud. (Pen. Code, § 475a.)

Thereafter, the trial court found true two strike prior allegations. (Pen. Code, §§ 1170.12,

subds. (a)-(d), 667, subds. (b)-(i).)

       On August 26, 1998, the trial court sentenced defendant to a total term of 25 years

to life in state prison. (Pen. Code, §§ 1170.12, subd. (c)(2), 667, subd. (e)(2).)

       On February 27, 2013, defendant filed a habeas corpus petition, in pro. per., for

resentencing under Proposition 36.1 On May 2, 2013, in denying defendant’s petition,

the court found that defendant’s strikes included forcible sexually violent offenses;

therefore, defendant was ineligible for resentencing under Penal Code section 1170.126.

On May 24, 2013, defendant filed a timely notice of appeal from the denial of his

petition.




       1 Defendant appeals from an order denying his petition for resentencing pursuant
to Penal Code section 1170.126, added by Proposition 36, the Three Strikes Reform Act
of 2012.

                                              2
                                       ANALYSIS2

       After defendant appealed, and upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal. 3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of

the case, a summary of the facts and potential arguable issues, and requesting this court to

undertake a review of the entire record.

       We offered defendant an opportunity to file a personal supplemental brief, but he

has not done so. Pursuant to the mandate of People v. Kelly (2006) 40 Cal. 4th 106, we

have conducted an independent review of the record and find no arguable issues.

                                     DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                               McKINSTER
                                                                                Acting P. J.
We concur:


RICHLI
                          J.


CODRINGTON
                          J.




       2 This is an appeal from the denial of defendant’s petition for resentencing. The
underlying facts from the 1998 conviction, therefore, are neither included in the record
nor applicable to this appeal.

                                             3